DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 29 November 2021; which amends claims 1, 7 and 10.  Claims 1-8 and 10-20 remain pending in this application.
In response to Applicant’s amendment, the previously presented 35 U.S.C. §112(b) rejection of claim 7 is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment, the drawings are newly objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the newly introduced claim language of claims 1 and 10 must be shown or the features canceled from the claims.  No new matter should be entered.
Furthermore, Figures 1 and 2 should be designated by a legend such as --Prior Art--, because only that which is old is illustrated, as per their description on pages 3-4.  See MPEP §608.02(g). 
In addition, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5), because they do not include the following reference sign mentioned in the description: “605” (page 8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

In response to Applicant’s amendment, claims 1-8 and 10-20 are newly rejected under 35 U.S.C. §112(a), as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As per claim 1, the instantly claimed choosing, by a user, at least one of a process parameter, an equipment parameter and an input material parameter from the CPP that has a potential for impacting the quality of said product, the choice based on a risk assessment reflecting production experience and best practices has not been enabled by the originally-filed specification.  In this regard, the specification provides no description nor guidance for how the user performs a risk assessment reflecting production experience and best practices, what such risk assessment involves, nor how a user would choose parameter(s) based upon such an assessment.  Similarly applies to claim 10.
Further as per claim 1, the instantly claimed configuring I/O modules, and procedure and control parameters using an automation control system configuration tool embedded in a controller to continuously monitor the CPP measured by the I/O modules and said procedure and control parameters has not been enabled by the originally-filed specification.  In this regard, the specification provides no description nor guidance about what the automation control system configuration tool is, nor how it operates.  Similarly applies to claim 10.
The remainder of the claims stand rejected as necessarily incorporating the above-noted lack of enablement of their parent claims.
In response to Applicant’s amendment, claims 1-8 and 10-20 are newly rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the newly introduced claim language presents ambiguity with regard to the completeness of the claim, since the user chosen at least one of a process parameter, an equipment parameter and an input material parameter from the CPP that has a potential for impacting the quality of said product is not claimed as actually being utilized by the method.  Although this step of choosing has been presented as being part of the step of monitoring said process data by a risk based regulatory monitor, the claim does not actually provide for the risk based regulatory monitor, the step of monitoring the process data, nor any other step of the method, potential for impacting the quality is deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, the phrase production experience and best practices has no metes and bounds, and is also further deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similarly applies to claim 10.
Further in claim 1, the introduction of I/O modules is vague and indefinite, since there appears to be no nexus between such modules and the remainder of the claim language, and what such I/O modules are within the context of the method has not been defined within the claim language.  Also, the step of configuring I/O modules, and procedure and control parameters has been presented without any context nor nexus with the remainder of the claim language, and appears to be a mere statement of desired result, since the automation control system configuration tool claimed as being used to perform such configuring has not been defined, and also has no clear relationship/context/nexus with the remainder of the claimed method.  Furthermore, there is no clear and proper antecedence for the CPP measured by the I/O modules.  Similarly applies to claim 10.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §102/103 rejections of the claims, Examiner notes the following:
As per independent claims 1 and 10, Applicant argues that “none of the applied reference teaches or suggests choosing, by a user, at least one of a process parameter, an equipment parameter and an input material parameter from the CPP that has a potential for impacting the quality of said product, the choice based on a risk assessment reflecting production experience and best practices, and configuring I/O modules, and procedure and control parameters using an automation control system configuration tool embedded in a controller to continuously monitor the CPP measured by the I/O modules and said procedure and control parameters” (page 7 of the instant response, emphasis added by Applicant).  This argument is not persuasive.  Van Buskirk et al. teaches that “Process understanding through identification of potentially influential variables (such as process parameters, material attributes, drug substance quality, etc.) on CQAs is an integral aspect of the pharmaceutical development process.  Those variables that have an impact … on a CQA(s) are deemed ‘critical’” (pg 670, first column, last paragraph), and that “Excipients are selected to serve particular functions in a product and, therefore, bear the potential to impact either CQA … and/or manufacturability of the drug production experience, as instantly claimed; pg 670, second column, last full paragraph) in view of regulatory guidelines (i.e.; best practices, as instantly claimed; pg. 667, second column - pg 668, first column).  Hence, Van Buskirk et al. does provide for experienced users selecting impactful parameters, and for such selection to be based upon risk assessment.
As per independent claims 1 and 10, Applicant further argues that “none of the applied reference teaches or suggests … configuring I/O modules, and procedure and control parameters using an automation control system configuration tool embedded in a controller to continuously monitor the CPP measured by the I/O modules and said procedure and control parameters (page 7 of the instant response, emphasis added by Applicant).  This argument is not persuasive.  Van Buskirk et al. teaches that “Once a process is developed … the scope changes … to monitoring the normal variability in the process and establishing/maintaining process control.  Critical parameters that make up a design space should be controlled and continually monitored … The design space is held within specification via a control strategy, which is defined as ‘a planned set of controls’” (pg 671, bottom half of second column), in combination with other elements of the system, thereby allowing for “process parameter adjustment” (pg 674, first column; pg 675, second column, third full paragraph) and implementation of “appropriate controls” (pg 675, first column, last paragraph).  Hence, Van Buskirk et al. does provide for continuously monitoring the system, for controlling the equipment and operational parameters (i.e.; configuring, as instantly claimed).
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1-6, 8, 10, 11, 13-15 and 17-19 stand rejected under 35 U.S.C. §102(b), as being anticipated by Van Buskirk et al. (“Best Practices for the Development, Scale-up, and Post-approval Change Control of IR and MR Dosage Forms in the Current Quality-by-Design Paradigm”), as best understood by Examiner in view of the ambiguities noted above.
As per claim 1, Van Buskirk et al. teaches the instantly claimed method for offline/online performance monitoring of a manufacturing process to produce a product (abstract; pg 666, second column, third full paragraph; pg 668, first column; pg 690, first column, first paragraph), comprising the steps of:
a. providing a quality target product profile (QTPP) for said product (pg 669, second column, fourth paragraph);
b. identifying critical quality attributes (CQA) and critical process parameters (CPP) for said product based on the QTPP (pg 670, first column - second column, third paragraph; pg 671, first column, second full paragraph);
c. implementing control strategies to monitor the CQA and CPP during production of said product (pg 671, second column, last two paragraphs);
d. obtaining process data for said manufacturing process on a continuous basis while said product is being manufactured (pg 671, second column, last two paragraphs - pg 672, first column, first paragraph; pg 673, second column, first four lines; pg 680, first column, first paragraph);
e. monitoring said process data by a risk based regulatory monitor (pg 668, first column, last two paragraphs; pg 671, second column, last two paragraphs - pg 672, second column, first paragraph; pg 682, first column, last paragraph - second column, second paragraph), wherein said monitoring of said process data by said risk based regulatory monitor includes:
choosing, by a user, at least one of a process parameter, an equipment parameter and an input material parameter from the CPP that has a potential for impacting the quality of said product, the choice based on a risk assessment reflecting production experience and best practices (pg. 667, second column - pg 668, first column; pg 670, first column, last paragraph; pg 670, second column, last full paragraph; pg 682, bottom half of first column), and
configuring I/O modules, and procedure and control parameters using an automation control system configuration tool embedded in a controller to continuously monitor the CPP measured by the I/O modules and said procedure and control parameters (pg 671, bottom half of second column; pg 674, first column; pg 675, first column, last paragraph; pg 675, second column, third full paragraph);
f. comparing said process data to said CQA to produce a report listing one or more variations in said CPP from predetermined values (pg 672, first column, second paragraph - pg 674, second column, first paragraph - multivariate data analysis and charting of results);
g. taking corrective actions to correct said one or more variations (pg 674, first column - open-loop and/or closed-loop control schema; pg 680, second column, last paragraph - pg 681, first column, second paragraph) or reporting said one or more variations without taking said corrective actions (pg 673, first column, first two lines; pg 674, first column - display charts/alerts; pg 682, second column, first paragraph - documenting via a cause-and-effect matrix).  Similarly applies to claim 10.
As per claim 2, Van Buskirk et al. teaches that the instantly claimed manufacturing process is a batch process (pg 672, first column, first paragraph; pg 673, second column, first four lines).
As per claim 3, Van Buskirk et al. teaches the instantly claimed monitoring said method through a human machine interface (page 674, first column, second paragraph).
Van Buskirk et al. teaches that the instantly claimed report is generated by a risk-based regulatory report generation system (pg 668, first column, last two paragraphs; pg 671, second column, last two paragraphs - pg 674, second column, first paragraph).
As per claim 5, Van Buskirk et al. teaches that the instantly claimed risk-based regulatory monitor and control system communicates to a process controller to send changes of said manufacturing process to take said corrective actions (pg 674, first column - open-loop and/or closed-loop control schema; pg 680, second column, last paragraph - pg 681, first column, second paragraph; pg 682, first column, last paragraph - second column, second paragraph).
As per claim 6, Van Buskirk et al. teaches the instantly claimed communicating said corrective action to an operator monitoring said process (pg 674, first column - open-loop and/or closed-loop control schema; pg 674, first column - display charts/alerts; pg 682, second column, first paragraph - documenting via a cause-and-effect matrix).
As per claim 8, Van Buskirk et al. teaches the instantly claimed implementing said control strategies relating said CPP to a set of risk-based regulatory requirements for said product (pg 668, first column, last two paragraphs; pg 671, second column, last two paragraphs - pg 674, second column, first paragraph; pg 680, second column, last paragraph - pg 681, first column, second paragraph).
As per claim 11, Van Buskirk et al. teaches that the instantly claimed one or more variations are in a report of user initiated corrective actions (pg 674, first column).
As per claim 13, Van Buskirk et al. teaches that the instantly claimed CQA is defined as at least one of a physical, chemical, biological, or microbiological property or characteristic within an appropriate limit, range, or distribution to ensure the desired quality of the product (pg 670, first column, first paragraph; pg 679, second column, third full paragraph; pg 680, first column, fifth full paragraph).  Similarly applies to claim 17.
As per claim 14, Van Buskirk et al. teaches that the instantly claimed QTPP is defined as the design criteria for the product and forms the basis for development of the CQAs, the CPPs, and the control strategies (pg 669, second column, fourth paragraph).  Similarly applies to claim 18.
As per claim 15, Van Buskirk et al. teaches that the instantly claimed CPP is defined as a process parameter includes said one or more variations to ensure the manufacturing process produces the desired quality of the product (pg 670, first column, last paragraph - second column, third paragraph; pg 680, second column, first full paragraph)
Claims 7, 16 and 20 stand rejected under 35 U.S.C. §103, as being unpatentable over Van Buskirk et al. (“Best Practices for the Development, Scale-up, and Post-approval Change Control of IR and MR Dosage Forms in the Current Quality-by-Design Paradigm”), as applied to claims 1 and 10 above, respectively, further in view of Strain et al. (U.S. Patent No. 10,088,837).
 As per claims 7 and 16, although Van Buskirk et al. teaches Applicant’s invention substantially as instantly claimed, Van Buskirk et al. does not provide for the instantly claimed monitoring KPP nor control strategies include CPPs and key process parameters (KPPs), which are parameters of the manufacturing process indirectly linked to CQAs to assure consistency of the manufacturing process of the product.  In this regard, Strain et al. teaches that it was known in pharmaceutical manufacturing systems, such as the ones discussed by Van Buskirk et al., to utilize key process parameters (KPP) in the design, analysis and control of batch manufacturing (col. 6, line 55 - col. 7, line 7).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such parameters in the analyses presented by Van Buskirk et al., since Strain et al. teaches that KPPs were known to affect manufacturing quality.  Similarly applies to claim 20.
Claim 12 stands rejected under 35 U.S.C. §103, as being unpatentable over Van Buskirk et al. (“Best Practices for the Development, Scale-up, and Post-approval Change Control of IR and MR Dosage Forms in the Current Quality-by-Design Paradigm”), as applied to claim 10 above, further in view of McLaughlin et al. (U.S. Patent No. 7,881535).
 As per claim 12, although Van Buskirk et al. teaches Applicant’s invention substantially as instantly claimed, Van Buskirk et al. does not provide for the instantly claimed controller executing said control strategies and said controller will either suspend data for further processing for pre-approval categories or allow a user to approve or reject the analysis of said data for further system processing.  In this regard, McLaughlin et al. teaches that it was known in the system modeling art for users to approve/reject proposed modifications to analyzed models (abstract; claims 12-13).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a capability in the manufacturing modeling system of Van Buskirk et al., since it provides for user control/oversight of the model updating/modification process.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755. The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
1/27/22